Affirmed as Modified and Opinion Filed March 26, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00308-CR
                                        No. 05-13-00310-CR

                            JAMES EDWARD TURNER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                       Trial Court Cause Nos. F12-54575-J, F12-63588-J

                                MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                    Opinion by Justice Francis

       A jury convicted James Edward Turner of two continuous sexual abuse of a young child

offenses and assessed punishment at life imprisonment and a $10,000 in each case. On appeal,

appellant’s attorney filed a brief in which she concludes the appeals are wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel

Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right

to file a pro se response, but he did not file a pro se response.
              We have reviewed the records and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

              Although not arguable issues, we note there are several errors in the trial court’s

judgments. Specifically, the $10,000 fine assessed by the jury is not included in the judgment

for trial court no. F12-54757-J; both judgments erroneously state the sentences shall run

concurrently; and the order cumulating the sentences does not accurately reflect the trial court’s

oral cumulation order.

              The trial court orally pronounced that “[appellant] is to serve the sentence in Cause No.

F12-63588 in its entirety before he will then begin to serve the sentence in Cause No. F12-

54575.” The cumulation order, however, which is contained in the judgment for trial court no.

F12-63588-J, states:

              Said judgment, sentence, and term of punishment in this cause shall commence
              and run when the sentence in Cause No. F12-54575-J a previous conviction of the
              of the defendant for the offense of sexual abuse cont. w/ child u14 in the CDC#3
              Judicial District Court of Dallas County, Texas has served and ceased to operate. 1

Thus, the written cumulation order does not correctly state the trial court’s oral pronouncement.

              We have the power to modify the trial court’s judgments when we have the necessary

information before us to do so. See TEX. R. APP. P. 43.2(b) Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.––Dallas 1991,

pet. ref’d). Accordingly, we modify the trial court’s judgments as follows.



                                                            
1
     We also note that the written cumulation order appears to include the offense date rather than sentencing date.

                                                                           ‐2‐ 

 
       In cause no. 05-13-00308-CR (trial court no. F12-54575-J), we modify the judgment to

show: (1) the fine is $10,000; and (2) the sentence shall run consecutively after the sentence in

trial court no. F12-63588 has been served and ceases to operate. In cause no. 05-13-00310-CR

(trial court no. F12-63588-J), we modify the judgment to delete the cumulation order. In each

case, we modify the section of the trial court’s judgment entitled “Punishment and Place of

Confinement” to delete the language stating the sentences shall run concurrently.

       As modified, we affirm the trial court’s judgments. We order the trial court to enter new

judgments reflecting these modifications.




Do Not Publish
TEX. R. APP. P. 47
130308F.U05 
 
 
                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




                                               ‐3‐ 

 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JAMES EDWARD TURNER, Appellant                        Appeal from the Criminal District Court
                                                      No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00308-CR        V.                          F12-54575-J).
                                                      Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                          Justices Moseley and Lang participating.


       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Fine” is modified to show “$10,000.”

       The section entitled “Punishment and Place of Confinement” is modified to show
“Life TDCJ Institutional Division, This sentence shall run consecutively (see below).”

       The section entitled “Furthermore, the following special findings or orders apply” is
modified to show “Life Without Parole. Cumulation Order. The Court ORDERS that the
sentence in this conviction shall run consecutively and shall begin only when the judgment and
sentence in the following case has ceased to operate: F12-63588-J. TEX. CODE CRIM. PROC. art.
42.01 § 1(19).”

       As modified, we AFFIRM the trial court’s judgment.

Judgment entered March 26, 2014

                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE
 

                                              ‐4‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JAMES EDWARD TURNER, Appellant                      Appeal from the Criminal District Court
                                                    No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00310-CR        V.                        F12-63588-J).
                                                    Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                        Justices Moseley and Lang participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Punishment and Place of Confinement” is modified to delete the
words “This sentence shall run concurrently.”

       The section entitled “Furthermore, the following special findings or orders apply” is
modified to delete the cumulation order.

       As modified, we AFFIRM the trial court’s judgment.



Judgment entered March 26, 2014

 
 
 
 
 
                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE
                                            ‐5‐